DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2014/0242634, referred to herein as “Hansen”) in view of Keller et al. (US 2016/0282376, referred to herein as “Keller”).

Regarding claim 1, Hansen discloses: A method of staining a specimen disposed on a substrate with an automated specimen processing apparatus (Hansen: paragraphs [0007] through [0012], disclosing methods of H and E staining), the method comprising:
(a) dispensing a predetermined amount of a hematoxylin solution to the specimen (Hansen: Fig. 1, paragraphs [0002], [0003] and [0025], disclosing staining of a specimen with hematoxylin solution; paragraph [0030], disclosing exposing a sample to a predetermined amount of solution); 
(b) at least partially removing the hematoxylin solution from the specimen (Hansen: Fig. 1, paragraph [0026] and paragraph [0028], disclosing a water rinse following the hematoxylin step); 
(c) dispensing a predetermined amount of a… solution to the specimen (Hansen: Fig. 1, paragraphs [0025] and [0026], disclosing application of a bluing reagent to the sample; paragraph [0030], disclosing exposing a sample to a predetermined amount of solution); 
(d) at least partially removing the… solution from the specimen (Hansen: Fig. 1, paragraph [0026], disclosing a water rinse following use of the bluing agent); 
(e) dispensing a predetermined amount of at least one additional solution to the specimen (Hansen: Fig. 1, paragraph [0026], disclosing application of alcohol to the sample; paragraph [0030], disclosing exposing a sample to a predetermined amount of solution); 
(f) at least partially removing the at least one additional solution from the specimen (Hansen: Fig. 1, paragraph [0026], disclosing a water rinse following use of the alcohol); 
(g) dispensing a predetermined amount of an eosin staining solution to the specimen (Hansen: Fig. 1, paragraph [0026], disclosing application of eosin to the sample; paragraph [0030], disclosing exposing a sample to a predetermined amount of solution); 
(h) at least partially removing the eosin solution from the specimen (Hansen: Fig. 1, paragraph [0026], disclosing use of alcohols following use of eosin); and 
(i) dispensing a predetermined amount of an acid solution to the specimen (Hansen: paragraph [0032], disclosing application of a buffered solution comprising an acid; paragraph [0030], disclosing exposing a sample to a predetermined amount of solution).
Although Hansen discloses use of bluing agents of a basic pH (Hansen: paragraph [0002], disclosing that bluing agents are solutions of a basic pH—e.g., alkaline solutions), Hansen does not explicitly disclose dispensing and removing an alkaline solution.
However, Keller discloses use of an alkaline solution (Keller: paragraph [0303], disclosing use of a stain setting reagent that includes an alkaline solution).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the alkaline solution of Keller in the method of Hansen.
One would have been motivated to modify Hansen in this manner in order to better control the hue of the sample stain by adjusting its pH value (Keller: paragraph [0304]). Additionally, Hansen and Keller are both directed to the same field of endeavor, namely techniques for eosin and hematoxylin sample staining (Hansen: paragraphs [0002] and [0003]; Keller: paragraphs [0002] and [0005]).

	Regarding claim 2, Hansen and Keller disclose: The method of claim 1, wherein no acid solution is dispensed prior to eosin staining (Hansen: paragraph [0026], disclosing a typical H and E staining protocol where no acid is dispenses prior to eosin staining).

	Regarding claim 3, Hansen and Keller disclose: The method of claim 1, wherein the method further comprises dispensing an acid solution to the specimen after hematoxylin staining but prior to eosin staining (Hansen: paragraphs [0031] and [0032], disclosing the use of buffered solutions comprising an acid).

	Regarding claim 4, Hansen and Keller disclose: The method of claim 1, wherein the at least one additional solution is selected from the group consisting of a wash solution or a transfer solution (Hansen: paragraph [0049], disclosing a wash solution; Keller: paragraph [0202], disclosing a transfer solution).
	The motivation for combining Hansen and Keller has been discussed in connection with claim 1, above.

	Regarding claim 5, Hansen and Keller disclose: The method of claim 4, wherein the at least one additional solution is a wash solution (Hansen: paragraph [0049], disclosing a wash solution).

	Regarding claim 6, Hansen and Keller disclose: The method of claim 5, wherein the dispensing of the at least one additional solution to the specimen comprises (i) dispensing a wash solution; (ii) at least partially removing the wash solution; (iii) dispensing an acid solution; and (iv) at least partially removing the acid solution (Hansen: paragraph [0050], disclosing application and removal of a wash solution and a buffered solution; paragraph [0032], disclosing that the buffered solution may comprise an acid).

	Regarding claim 7, Hansen and Keller disclose: The method of claim 1, further comprising dispensing a wash solution after the at least partial removal of the hematoxylin solution from the specimen and prior to the dispensing of the alkaline solution (Hansen: paragraphs [0026] and [0049], disclosing application of a water wash after the hematoxylin and prior to application of the bluing solution; Keller: paragraph [0303], disclosing that the bluing solution may include a stain-setting reagent with an alkaline solution).
The motivation for combining Hansen and Keller has been discussed in connection with claim 1, above.

	Regarding claim 8, Hansen and Keller disclose: The method of claim 1, wherein the at least one additional solution is an acid solution (Hansen: paragraph [0032], disclosing application of a buffered solution comprising an acid).

	Regarding claim 9, Hansen and Keller disclose: The method of claim 1, further comprising (i) dispensing an acid solution after the at least partial removal of the hematoxylin solution from the specimen and prior to the dispensing of the alkaline solution (Hansen: paragraph [0050], disclosing application of a differentiator after the hematoxylin step and before the bluing reagent; Keller: paragraph [0301], disclosing that the stain differentiating liquid can include an acid); (ii) at least partially removing the acid solution from the specimen (Hansen: paragraph [0050], disclosing application of a water wash); and (iii) dispensing a wash solution to the specimen prior to dispensing the alkaline solution (Hansen: paragraph [0050], disclosing application of the water wash prior to applying the bluing agent; Keller: paragraph [0303], disclosing that the stain-setting reagent can include an alkaline solution).

Regarding claim 10, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same basis.

Regarding claim 11, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same basis.

Regarding claim 12, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same basis.

Regarding claim 13, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same basis.

	Regarding claim 13, Hansen and Keller disclose: The method of claim 10, wherein the specimen is stained using an automated specimen processing apparatus (Hansen: paragraph [0049], disclosing use of an automated stainer for processing the specimen).

	Regarding claim 14, Hansen and Keller disclose: A method of staining a specimen disposed on a substrate with an automated specimen processing apparatus (Hansen: paragraphs [0007] through [0012], disclosing methods of H and E staining), the method comprising:
(a) dispensing a predetermined amount of an eosin staining solution to a specimen (Hansen: Fig. 1, paragraph [0026], disclosing application of eosin to the sample; paragraph [0030], disclosing exposing a sample to a predetermined amount of solution); 
(b) at least partially removing the eosin solution from the specimen (Hansen: paragraphs [0026] and [0049], disclosing application of a water wash to at least partially remove the eosin solution); and 
(c) sequentially dispensing to the specimen and removing from the specimen four additional solutions, wherein the four additional solutions sequentially dispensed and removed are selected from the group consisting of wash solutions and transfer solutions… (Hansen: paragraphs [0026], [0049] and [0050], disclosing application of various solutions including wash solutions).
Hansen does not explicitly disclose: where at least two of the four solutions are transfer solutions.
However, Keller discloses: where at least two of the four solutions are transfer solutions (Keller: Figs. 87 and 88, paragraph [0273], disclosing application of first and second transfer solutions).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the transfer solutions of Keller in the method of Hansen.
One would have been motivated to modify Hansen in this manner in order to better control liquid thickness above a specimen during automated specimen processing (Keller: paragraph [0202]). Additionally, Hansen and Keller are both directed to the same field of endeavor, namely techniques for eosin and hematoxylin sample staining (Hansen: paragraphs [0002] and [0003]; Keller: paragraphs [0002] and [0005]).

	Regarding claim 15, Hansen and Keller disclose: The method of claim 14, wherein at least three of the four additional solutions are transfer solutions (Keller: paragraph [0202], disclosing use of conditioning liquid—e.g., transfer solution—dispensed during specimen processing).
	The motivation for combining Hansen and Keller has been discussed in connection with claim 14, above.

	Regarding claim 16, Hansen and Keller disclose: The method of claim 14, wherein all four of the four additional solutions are transfer solutions (Keller: paragraph [0202], disclosing use of conditioning liquid—e.g., transfer solution—dispensed during specimen processing).
	The motivation for combining Hansen and Keller has been discussed in connection with claim 14, above.

Regrading claim 17, Hansen and Keller disclose: The method of claim 14, wherein the specimen comprises hematoxylin stain (Hansen: paragraph [0026], disclosing hematoxylin applied to the specimen).

	Regarding claim 18, Hansen and Keller disclose: The method of claim 14, wherein the transfer solutions comprise one or more glycol ethers (Keller: paragraph [0285], disclosing that the conditioning liquids—e.g., transfer solutions—may include glycol ethers).
	The motivation for combining Hansen and Keller has been discussed in connection with claim 14, above.

Regarding claim 19, Hansen and Keller disclose: The method of claim 18, wherein the one or more glycol ethers are selected from the group consisting of propylene glycol ethers, di(propylene glycol) ethers, and tri(propylene glycol) ethers (Keller: paragraph [0285], disclosing that the conditioning liquids—e.g., transfer solutions—may include glycol ethers including from the group of propylene glycol ethers, di(propylene glycol) ether, and tri(propylene glycol) ethers).
	The motivation for combining Hansen and Keller has been discussed in connection with claim 14, above.

Regarding claim 20, Hansen and Keller disclose: The method of claim 18, wherein the transfer solutions comprise a mixture of di(propylene glycol) methyl ether and di(propylene glycol) propyl ether (Keller: paragraph [0287], disclosing that the conditioning liquids—e.g., transfer solutions—may include one or more di(propylene glycol) methyl ether and di(propylene glycol) propyl ether ).
	The motivation for combining Hansen and Keller has been discussed in connection with claim 14, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484